Case 2:20-cv-02281-JAD-NJK Document 8 Filed 04/10/21 Page 1 of 3

DISTRICT COURT CIVIL COVER SHEET

wad LE 4, AK County, Nevada
Case No. 67. AO “WV ORAS/- JAD ffTK
(Assigned by Clerk's Office)
T. Party Tnformation (provide both home and mailing addresses if different)

Plaintiff(s) (name/address/phone): Defendant(s) (name/address/phone):

Isaiah Neal

Barbara M. Barrett, Secretary, Dept of Air Force

 

Po Box 30483

1690 Air Force

 

Las Vegas, NV 89173

Washington DC 20330-1670

 

 

Attorney (name/address/phone):

Attorney (name/address/phone):

 

 

 

 

 

 

Ii. Nature of Controver SY (please select the one most applicable filing type below)

 

 

 

 

 

 

 

 

Civil Case Filing Types
Real Property Torts
Landlord/Tenant Negligence Other Torts
[_]Untawful Detainer [_]Auto [Product Liability
[other Landlord/Tenant C] Premises Liability [_ ]intentional Misconduct
Title to Property [_ other Negligence [Employment Tort
[_]Judicial Foreclosure Malpractice []insurance Tort
[_]other Title to Property [" |Medical/Dental [_]other Tort
Other Real Property [|Legal
[_]Condemnation/Eminent Domain []Accounting
[_]other Real Property [Other Malpractice
Probate Construction Defect & Contract Judicial Review/Appeal
Probate (select case type and estate value) Construction Defect Judicial Review
C] Summary Administration [_|chapter 40 [Foreclosure Mediation Case
[|General Administration [_]other Construction Defect [" ]Petition to Seal Records
[|Special Administration Contract Case [_]Mental Competency
["]set Aside [_]Uniform Commercial Code Nevada State Agency Appeal
[_] Trust/Conservatorship [Building and Construction [ }Department of Motor Vehicle
] Other Probate [insurance Carrier {Worker's Compensation
Estate Value [-]Commercial Instrument [_Jother Nevada State Agency
[_]over $200,000 [_]coltection of Accounts Appeal Other
["]Between $100,000 and $200,000 [_]Employment Contract [_]Appeal from Lower Court
[_]under $100,000 or Unknown LC] Other Contract [other Judicial Review/Appeal
[Under $2,500
Civil Writ Other Civil Filing
Civil Writ Other Civil Filing
["]writ of Habeas Corpus [| writ of Prohibition ["]Compromise of Minor's Claim
[writ of Mandamus [other Civil Writ [_]Foreign Judgment
_[]Writ of Quo Warrant [other Civil Matters

 

 

Business Court filings should be filed using the Business Court civil coversheet.
si

yfal

f Date

Signature of initiating party or representative

See other side for family-related case filings.

Nevada AOC - Research Statistics Unit Form PA 201
Pursuant to NRS 3.275 Rev 3.1
28

© 2009

ett Aheof
Le SK LYSE

LAS CAS, MW EY TF

(City, State, Zip)

 

(Telephone)
UM Plaintiff/ 0 Defendant, Pro Se

EIGHTH JUDICIAL DISTRICT COURT
CLARK COUNTY, NEVADA
Lp MEAL. LO Se)

 

 

Dept. No.:

Case 2:20-cv-02281-JAD-NJK Document 8 Filed 04/10/21 Page 2 of 3

CaseNo.: 200 -cv QOS UDINE

 

Plaintiff(s),
VS

PAR EARA Ay BARRETT, SECRETARY
Lcaz at Ltt Aiea ,

Defendant(s).

 

 

 

CERTIFICATE OF MAILING
=a OF MAILING

LM COM MYLAN
in the United States Mail, with first-class postage prepaid, addressed to the following:
bk bpern MM KARRET- Secreta vy
LL Awlhve Pato
MAlash re th LE MEBOYEIO

 

that the foregoing is true and correct.

 

ff L/S LIL

 

C Plaintiff/ 0 Defendant, Pro Se

 

 

Civil Law Self-Help Center Page 1
Clark County, Nevada

ll

Date of Hearing:
Time of Hearing:

 

THEREBY CERTIFY that onthe © day of Leon WARY ,202!, I placeda true

and correct copy of the following document: OUMY WS LT! A- CL VIL LEN

Per NRS 53.045, I declare under penalty of perjury

(signature)
(print name)

 
 

snitantactosseanece’)

i
|

*AIAUIS TWLSOd ‘

ee eee retanrea

Saivis QaliNn

Riis
Pa

Qangvul

y x T1WW ¥
i

 
